DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language light emitting assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 15 recite “the stationary pillar is at least partially received in the decorative plate” (emphasis added); the at least partially received also includes the possibility of completely received and it is not clear how this would be possible based on the disclosed invention, therefore, claims 7 and 15 are rendered indefinite. For purposes of prior art examination, claims 7 and 15 are interpreted as reciting “the stationary pillar is partially received in the decorative plate.”
Clarification and/or amendment is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 7-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19 and 20, respectively, of copending Application No. 17/031,304. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Copending Application claim 1
Application claim 1
A cooling device, comprising:

a fan frame including a bottom plate and a base part disposed on the bottom plate;

a stationary pillar coupled to the fan frame;

a hub and a plurality of fan blades radially extending from the hub, the fan assembly is rotatably disposed about the stationary pillar, and is supported on the stationary pillar by at least one bearing positioned between the fan assembly and the stationary pillar;

a decorative plate coupled to the stationary pillar, the decorative plate having an identifying indicia that permits at least some light to pass therethrough;

a plurality of light sources configured to emit light that is directed toward the identifying indicia; and

a light guide plate arranged on an upper surface of the hub.


a fan frame including a bottom plate and a base part disposed on the bottom plate;

a stationary pillar coupled to the fan frame;






a decorative plate coupled to the stationary pillar, the decorative plate having an identifying indicia that permits at least some light to pass therethrough; and

a light emitting assembly disposed on the fan frame and configured to emit light that is directed toward the identifying indicia.


Thus, it is apparent, for the broadening aspect, that copending application claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by copending application claim 1, with respect to the broadening aspect, then application claim 1 is obvious over copending application claim 1 with respect to the broadening aspect.
For claims 2 and 7-17, the recited limitations are contained in copending application claims 2, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19 and 20, respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 (as far as claims 7 and 15 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20200332804 A1; also published as US 10,975,876 B2).

Regarding claim 1, Lin teaches a cooling device (Fig.1), comprising:
a fan frame (Fig.2A, 100) including a bottom plate (Fig.2A, 110) and a base part (Fig.2A, 111) disposed on the bottom plate;
a stationary pillar (Fig.2A, 1200) coupled to the fan frame;
a fan assembly (Fig.2A, 300), wherein the fan assembly is rotatably disposed about the stationary pillar (Fig.2A), and is supported on the stationary pillar (via 112) by at least one bearing (Fig.2A, 210/220) positioned between the fan assembly and the stationary pillar (Fig.2A);
a decorative plate (Fig.2A, 400) coupled to the stationary pillar (Fig.2A), the decorative plate having an identifying indicia (Fig.2A, 410) that permits at least some light to pass therethrough (¶24); and


Regarding claim 2, Lin further teaches the fan assembly includes a hub (Fig.2A, 310) and a plurality of fan blades (Fig.2A, 320), the plurality of fan blades are connected to a sidewall of the hub (Fig.2A), the at least one bearing surrounds the stationary pillar, and the hub surrounds the at least one bearing (Fig.2A).

Regarding claim 3, Lin further teaches a light guide plate (Fig.2A, 600) including a plate body (Fig.2A, 610) and at least one protrusion (Fig.2A, 620) extending from the plate body, the light guide plate being at least partially enclosed within the hub (Fig.2A), wherein 
the hub includes a cover plate (Fig.2A, 311), an inner annular part (Fig.2A, 313), and an outer annular part (Fig.2A, 312), 
the inner annular part extends axially from a radially inner end of the cover plate (Fig.2A), 
the outer annular part extends axially from a radially outer end of the cover plate (Fig.2A), 
the cover plate includes a through hole (Fig.2A, 3111) and at least one first opening (Fig.2A, 3113) radially outward from the through hole, 
the stationary pillar is located in the through hole (Fig.2A), 
the at least one protrusion (Fig.2A, 630) is located in the at least one first opening (Fig.2A), and
the light emitting assembly is configured to emit light that is directed towards the identifying indicia via the at least one protrusion of the light guide plate (¶29).

claim 4, Lin further teaches the cover plate further includes at least one second opening (Fig.2A, 3112) located radially outward from the at least one first opening (Fig.2A), 
the light guide plate further includes at least one protruding pillar (Fig.2A, 620) protruding from the plate body and located in the at least one second opening, and
a distance between the at least one protruding pillar and the stationary pillar is greater than a distance between the at least one protrusion and the stationary pillar (Fig.2A).

Regarding claim 5, Lin further teaches the outer annular part includes an opening (¶30; 3121), and the light emitting assembly is configured to illuminate at least part of the plurality of fan blades via the opening (¶30).

Regarding claim 6, Lin further teaches the hub is translucent or at least partially opaque (¶30, note “the fan assembly 300 is also made of transparent or translucent material,” the hub is part of the fan assembly).

Regarding claim 7, Lin further teaches the stationary pillar is at least partially received in the decorative plate (Fig.2A).

Regarding claim 8, Lin further teaches the decorative plate is coupled to the stationary pillar using at least one magnet (¶23).

Regarding claim 9, Lin further teaches the fan assembly includes a hub (Fig.2A, 310) and a plurality of fan blades (Fig.2A, 320), the plurality of fan blades are connected to a sidewall of the hub (Fig.2A), and the cooling device further comprises at least two bearings (Fig.2A, 210/220) positioned 

Regarding claim 10, Lin further teaches an elastic component (Fig.2A, 230) positioned between the base part and the at least one bearing (Fig.2A, 220).

Regarding claim 11, Lin further teaches an engagement component disposed on a radially outer surface of the stationary pillar and configured to limit vertical movement of the at least one bearing (¶21).

Regarding claim 12, Lin further teaches the elastic component and the engagement component are configured to limit vertical movement of the fan assembly (¶21).

Regarding claim 13, Lin further teaches a cooling device (Fig.7), comprising:
a fan frame (Fig.7, 100);
a stationary pillar (Fig.7, 200) coupled to the fan frame;
a fan assembly (Fig.7, 300) rotatably disposed about the stationary pillar, wherein the fan assembly is supported on the stationary pillar (via 112) by at least one bearing (Fig.7, 210/220) positioned between the fan assembly and the stationary pillar (Fig.7); and
a decorative plate (Fig.7, 400) coupled to the stationary pillar, the decorative plate having an identifying indicia (Fig.7, 410).

Regarding claim 14, Lin further teaches the fan assembly includes a hub (Fig.7, 310) and a plurality of fan blades (Fig.7, 320), the plurality of fan blades are connected to a sidewall of the hub 

Regarding claim 15, Lin further teaches the stationary pillar is at least partially received in the decorative plate (Fig.7).

Regarding claim 16, Lin further teaches the decorative plate is coupled to the stationary pillar using at least one magnet (¶23).

Regarding claim 17, Lin further teaches the cooling device does not include a light source (Fig.7).

Relevant Prior Art
One relevant prior art reference (Lewis et al – US 20070248476 A1) discloses a cooling device (Fig.1/8) with a light assembly (Fig.7, 628/640) including a fan assembly with a hub (Fig.8, 631a) and blades (Fig.8, 631b), a frame (Fig.8, 635) with a barrel portion (Fig.8, where numeral 635 points to), and bearings (Fig.8, 636), however, the bearings are not located between the barrel portion and the hub, instead, the bearings are located between the barrel portion and a shaft pin (Fig.8, 634) which connects to the hub and blades; furthermore, decorative plates (Fig.8, center portions of 624/626) are disclosed, however, no stationary pillar is attached to the decorative plates.
Another relevant prior art reference (Bonham et al – US 10,001,127 B2) discloses a cooling device (Fig.6) which includes a decorative plate with a marking (Fig.6, 124) but no stationary pillar is attached to the decorative plate.
Another relevant prior art reference (Van Grootheest – US 20180045204 A1) discloses a cooling device (Fig.2/3) with a light assembly (Fig.3, 62) extending from a column (Fig.3, element connecting 60 and 62) and a fan assembly (Fig.3, 52/54), however, no details are provided about the base including a bearing/barrel portion/hub configuration as claimed in the instant application.
Another relevant prior art reference (Chen et al – US 10,429,059 B1) discloses a cooling device (Fig.6) with a light assembly (Fig.6, 27) and a decorative plate having a marking (Fig.12, 29/291) being stationary with respect to a fan assembly (Fig.6, 23) including a hub (Fig.6, 2332) and blades (Fig.6, 232), however, no column is disclosed to be coupled to the decorative plate and no details are provided about the base including a bearing/barrel portion/hub configuration as claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745